UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  ROBERT DiGIAN,

                          Plaintiff,

                         v.
                                                     Civil Action 08-00686 (HHK)
  JOHN SIDNEY McCAIN III

          and

  BARACK HUSSEIN OBAMA,

                          Defendants.


                                            MEMORANDUM

        Plaintiff, Robert DiGian, proceeding pro se, initiated this suit by filing a complaint on

April 21, 2008, styled “COMPLAINT FOR EXTRAORDINARY SPECIAL RELIEF.”

Referring to the then-ongoing campaign for the presidency of the United States, DiGian

complaint requests, among other things, and there are many such things, that “this court . . .

disqualify two (2) leading 2008 presidential candidates MCCAIN and OBAMA that are accused

of concealing a felony HATE CRIME, supported by substantial and credible evidence, of a third

(3rd) 2008 presidential candidate, Hillary Rodham Clinton, who did order the actual

commissioned [sic] of a felony HATE CRIME cognizable by a court of [the] United States.

Compl. I.1a. In his prayer for relief, DiGian requests that “[t]his Court extend its long arm reach

and so render a Declaratory Judgment declaring that [Barack Obama and John McCain] are unfit

for Commander in Chief of the United Sates Armed Forces while the nation subsists under a war

footing . . . . Compl. Prayer for Relief.
        Before the court are the defendants motions to dismiss [##5,6]. Defendant Obama argues

that plaintiff’s complaint should be dismissed under Fed. R. Civ. P. 12(b)(1) because it fails to

establish the court’s jurisdiction or the plaintiff’s standing to sue because plaintiff “does not

allege that he personally suffered any injury, that that injury was caused by defendants, or that it

can be redressed by a decision from this court.” Obama Mot. Dismiss at 5. Alternatively,

defendant Obama contends that the complaint should dismissed under Fed. R. Civ. P. 12(b)(6)

because plaintiff fails to state a claim upon which relief can be granted because “[p]laintiff

identifies no constitutional or statutory provision that has been violated by defendants, or that

provides him a private right of action . . . [n]or does he demand relief that is within the court’s

power to grant.” Id. at 4.

        Similarly, defendant McCain maintains that plaintiff lacks standing because “there is no

private right of action to enforce criminal statutes — including 18 U.S.C. § 4, the only statute

Plaintiff purports to invoke.” McCain Mot. Dismiss at 2. Defendant McCain also argues that

plaintiff does not state a claim upon which relief can be granted, as he “fail[s] to allege facts

sufficient to establish the existence of a legal duty to report the ‘domestic terrorist hate crime’ he

alleges took place . . . . ” Id. at 4.

        Upon consideration of these motions and the entire record of this case, the court

concludes that defendants’ motions should be granted and the complaint dismissed for the

reasons set forth in the points and authorities that accompany the motions. The complaint is also

subject to dismissal because it egregiously violates Federal Rule of Civil Procedure Rule 8(a),

which requires that a complaint contain a “short and plain statement showing that the pleader is

entitled to relief.” DiGian’s complaint is anything but “short” and “plain.”
An appropriate order accompanies this memorandum.


                                               Henry H. Kennedy, Jr.
                                               United States District Judge